11-5272
         Byrne v. Ceresia et al.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20th day of November, two thousand twelve.
 5
 6       PRESENT: JOHN M. WALKER,
 7                RICHARD C. WESLEY,
 8                PETER W. HALL,
 9                         Circuit Judges.
10
11
12       George Byrne,
13
14                                                    Plaintiff-Appellant,
15
16                      v.                                           11-5272
17
18       George B. Ceresia, Sued in his Official and Individual
19       Capacities, Jan Plumadore, Sued in his Official and
20       Individual Capacities, New York State Office of Court
21       Administration,
22
23                                                    Defendants-Appellees.
24
25
26
27       FOR APPELLANT:                Michael H. Sussman, Sussman & Watkins,
28                                     Goshen, NY.
29
30       FOR APPELLEE:                 Claude S. Platton, Steven C. Wu,
31                                     Assistant Solicitor Generals, Barbara D.
32                                     Underwood, Solicitor General, for Eric T.
33                                     Schneiderman, Attorney General of the
34                                     State of New York, New York, NY.
35
1         Appeal from the United States District Court for the
2    Southern District of New York (Pauley, J.).
3
4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

5    AND DECREED that the judgment of the United States District

6    Court for the Southern District of New York is AFFIRMED.

7        Plaintiff-Appellant George Byrne ("Byrne") appeals from

8    a November 22, 2011 memorandum and order of the United

9    States District Court for the Southern District of New York

10   (Pauley, J.) granting Defendants-Appellees the Honorable

11   George B. Ceresia, the Honorable Jan Plumadore, and the New

12   York State Office of Court Administration ("OCA") (together,

13   the "Defendants") summary judgment.   Byrne commenced this

14   action under 42 U.S.C. § 1983, alleging that Defendants

15   violated his constitutional right to due process by failing

16   to provide adequate notice and an opportunity to be heard

17   before terminating his position as a court officer-captain

18   for the OCA.   He further alleged that Defendants failed to

19   accommodate his disability in violation of the New York

20   State Human Rights Law ("NYSHRL"), N.Y. Executive Law §§

21   290, 296.   The district court held that Byrne had suffered

22   no deprivation of due process and also declined to exercise

23   supplemental jurisdiction over Byrne's NYSHRL claims.     The

24   panel has reviewed the briefs and the record in this appeal


                                   2
1    and agrees unanimously that oral argument is unnecessary

2    because “the facts and legal arguments [have been]

3    adequately presented in the briefs and record, and the

4    decisional process would not be significantly aided by oral

5    argument.”     Fed. R. App. P. 34(a)(2)(C).   For the following

6    reasons, we affirm.

7        Where a due process claim is “based on random,

8    unauthorized acts by state employees,” there is no due

9    process violation “so long as the State provides a

10   meaningful post-deprivation remedy.”     Hellenic Am.

11   Neighborhood Action Comm. v. City of N.Y., 101 F.3d 877, 880

12   (2d Cir. 1996) (citing Hudson v. Palmer, 468 U.S. 517, 535

13   (1984)).     Here, Byrne does not challenge OCA’s established

14   procedures for terminating disabled employees.      Rather, he

15   claims that Defendants failed to follow those procedures and

16   thereby deprived him of due process.     Considering Byrne’s

17   allegations, the availability of an Article 78 proceeding

18   under New York’s Civil Practice Law and Rules was sufficient

19   to satisfy his right to due process.     See Hellenic Am.

20   Neighborhood Action Comm., 101 F.3d at 881 (collecting cases

21   holding that Article 78 provides an adequate post-

22   deprivation remedy).

23

                                     3
1        Byrne counters that the principle that a post-

2    deprivation remedy is adequate to satisfy due process is

3    inapplicable when, as here, the state actor who effected the

4    erroneous deprivation is a "high-ranking official with final

5    authority over significant matters."     DiBlasio v. Novello,

6    344 F.3d 292, 302 (2d Cir. 2003) (internal quotation marks

7    omitted).    We disagree.   As the district court correctly

8    concluded, then-Chief Administrative Judge Pfau—not

9    Defendants—"possessed and exercised the final authority to

10   approve [Byrne's] termination."

11       We also reject Byrne’s contention that the district

12   court abused its discretion by failing to exercise

13   supplemental jurisdiction over his NYSHRL claims.     It is

14   well settled that where the federal claims are eliminated

15   before trial, "courts should generally decline to exercise

16   pendent jurisdiction over remaining state law claims."

17   Klein & Co. Futures, Inc. v. Bd. of Trade, 464 F.3d 255, 262

18   (2d Cir. 2006).    In deciding whether to exercise

19   jurisdiction over supplemental state law claims, district

20   courts should "balance the values of judicial economy,

21   convenience, fairness, and comity."     Id. (citing

22   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

23   (1988)).    Here, the district court reasoned that "it would

                                     4
1    be inefficient for parallel litigation against the judges in

2    their individual capacities to proceed in federal court" and

3    that the parties "can conveniently litigate the case in

4    state court."    This was not an abuse of discretion.

5        We have considered Byrne’s remaining arguments and,

6    after a thorough review of the record, find them to be

7    without merit.

8        For the foregoing reasons, the judgment of the district

9    court is hereby AFFIRMED.

10                                FOR THE COURT:
11                                Catherine O’Hagan Wolfe, Clerk
12
13




                                    5